TASHIMA, Circuit Judge,
concurring:
I concur fully in Chief Judge Schroeder’s opinion. I write separately only to explain why, in my judgment, Part V.B of the opinion, entitled “Whether En Banc Review Was Required,” which, while technically dicta, is nonetheless authoritative and binding precedent for this circuit.
Part V.B’s discussion of the three-judge panel’s conclusion that it was bound by Babcock v. Tyler, 884 F.2d 497 (9th Cir.1989), and its guidance for future panels similarly faced with circuit precedent that has been undercut by later Supreme Court case law is unnecessary to the decision of this case and is, therefore, dicta. See Best Life Assurance Co. v. Comm’r, 281 F.3d 828, 834 (9th Cir.2002) (defining dictum as “a statement ‘made during the course of delivering a judicial opinion, but one that is unnecessary to the decision in the case and therefore not precedential ...’”) (quoting Black’s Law Dictionary 1100 (7th ed.1999)); Export Group v. Reef Indus., Inc., 54 F.3d 1466, 1472 (9th Cir.1995) (holding that statements were dicta where they “were not necessary to the decision”);’ see also United States v. Johnson, 256 F.3d 895, 919-21 (9th Cir.2001) (en banc) (Tashima, J., concurring).
Part V.B’s discussion is not necessary to the decision of this case because the original three-judge panel’s opinion was withdrawn when rehearing en banc was granted. Miller v. Gammie, 309 F.3d 1209 (9th Cir.2002); see also Ninth Cir. Gen. Order 5.5(d) (providing that, if a case is taken en banc, “[t]he three-judge opinion shall not be cited as precedent”). “A court’s decision to rehear a case en banc effectively means that the original three-judge panel never existed.” Socop-Gonzalez v. INS, 272 F.3d 1176, 1187 n. 8 (9th Cir.2001) (en banc). “The en banc court does not review the original panel decision, nor does it overrule the original panel decision. Rather, the en banc court acts as if it were hearing the case on appeal for the first time.” Id.
It is therefore clear that we need not address whether the three-judge panel’s decision that it was bound by Babcock was correct in order to resolve this case. Similarly, the en banc court1 need not address *903under what circumstances future three-judge panels would or would not be bound by Ninth Circuit precedent in order to decide this case. The only issue that it is necessary to decide in order to dispose of this case is whether Babcock remains good law. Thus, discussion of the binding effect of Ninth Circuit precedent on three-judge panels is, technically, dicta.2
Although dicta, however, the discussion in Part V.B is • authoritative and binding because of the unique nature of the court sitting en banc. As the Supreme Court has noted:
The principal utility of determinations by the courts of appeals in banc is to enable the court to maintain its integrity as an institution by making it possible for a majority of its' judges always to control and thereby to secure uniformity and continuity in its decisions, while enabling the court at the same time to follow the efficient and time-saving procedure of having panels of three judges hear and decide the vast majority .of cases as to which no division exists within the court.
United States v. American-Foreign S.S. Corp., 363 U.S. 685, 689-90, 80 .S.Ct. 1336, 4 L.Ed.2d 1491 (1960) (quoting Albert B. Maris, Hearing and Rehearing Cases in Banc, 14 F.R.D. 91, 96 (1954)). The en banc court has the “power to ‘determine the major doctrinal trends of the future’ for a particular Circuit....” Moody v. Albemarle Paper Co., 417 U.S. 622, 626, 94 S.Ct. 2513, 41 L.Ed.2d 358 (1974) (quoting American-Foreign S.S. Corp., 363 U.S. at 690, 80 S.Ct. 1336.) The court sitting en banc is “charged with' the administration and development of the law of the circuit.” American-Foreign S.S. Corp., 363 U.S. at 689, 80 S.Ct. 1336. It is this supervisory role of the en banc court that gives Part IPs dicta the authority of law. Cf. United States v. Oshatz, 912 F.2d 534, 540-41 (2d Cir.1990) (holding that dicta in three-judge panel’s opinion was binding precedent because it involved the court’s supervisory authority over trial courts in that circuit); Johnson, 256 F.3d at 920 (leaving open the issue of “the force of dicta ” when a court acts in its supervisory capacity).
Part V.B provides guidance to future panels which are faced with Ninth Circuit precedent whose reasoning may have been undermined by subsequent Supreme Court law. In providing such guidance, the en banc court properly ensures that future panels will act consistently and helps to secure uniformity and conformity in this circuit’s decisions. Without this supervisory power of the en banc court, our circuit’s ability to resolve questions or conflicts on issues regarding the binding effect of Ninth Circuit precedent on three-judge panels would be greatly hampered. Ab*904sent this supervisory power, the en banc court would never be able authoritatively to address the propriety of a three-judge panel’s refusal to follow, or .its conclusion that it was bound to follow, Ninth Circuit precedent because the three-judge panel’s original opinion would be withdrawn and discussion of those issues would be unnecessary to the decision of the ease. Without the guidance of the en banc court, it is likely that conflicts and ambiguity in the case law surrounding this area would arise and persist.
The rationale articulated above is consistent with the past practice of our court sitting en banc of providing guidance to three-judge panels on important issues dealing with Ninth Circuit precedent, even if that guidance was not necessary for the determination of the case. See United States v. Hardesty, 977 F.2d 1347, 1348 (9th Cir.1992) (en banc) (clarifying procedure for future three-judge panels regarding conflicting Ninth Circuit precedent); Mesa Verde Constr. Co. v. N. Cal. Dist. Council of Laborers, 861 F.2d 1124, 1135-37 (9th Cir.1988) (en banc) (providing rule for future three-judge panels regarding Ninth Circuit precedent and the National Labor Relations Act); Atonio v. Wards Cove Packing Co., 810 F.2d 1477, 1478-79 (9th Cir.1987) (en banc) (establishing procedure for future three-judge panels regarding conflicting Ninth Circuit precedent).
When, as here, the guidance of the en banc court is necessary to ensure that future three-judge panels will act consistently regarding the binding effect of precedent, it is eminently appropriate for the en banc court to address matters that, while not necessary to the decision of the case, are vital to “the administration and development of the law of the circuit.” American-Foreign S.S. Corp., 363 U.S. at 689, 80 S.Ct. 1336. In such instances, when the en banc court exercises its supervisory authority over three-judge panels, its decisions should be recognized as authoritative and binding.

. Pursuant to the authority of Pub.L. No. 95-486, § 6, 92 Stat. 633, we have decided that the powers of the en banc court shall be exercised by a panel of 11 judges. See Ninth Cir. R. 35-3. Nonetheless, as the statute *903makes clear, the 11 judge panel performs the "en banc function” of the court.


. Although he makes no straightforward, categorical statement saying so, Judge Kozinski apparently believes that Part V.B of the court’s opinion is not dicta. He cites Miranda B. v. Kitzhaber, 328 F.3d 1181, 1186 (9th Cir.2003) (per curiam), for the proposition that his concurring views in Johnson, 256 F.3d at 914, “is now the law of the circuit.” It is true that Miranda B. appears to treat the portion of Judge Kozinski's concurrence which it quotes as controlling; it is equally true, however, that it was obviously proceeding on a mistaken assumption. Miranda B. refers to the statement quoted as the statement of the court — "As we have noted,” (emphasis added), and in its citation, does not indicate that the statement is from that part of a concurring opinion, Part III.B, in which only three other judges on the 11-judge en banc panel joined. The Miranda B. per cu-riam panel was either unaware of that fact or chose to ignore it. Thus, Judge Kozinski's assertion that "my view ... is now the law of the circuit,” is as expansive and as illsupport-ed as his view of what constitutes dicta.